 

 

CASE NAME: ADPT DFW HOLD|NGS LLC

 

 

 

CASE NUMBER: 17-31432

 

 

UNITED STATES BANKRUl’TCY COURT
NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVl SION

FOR POST-CONF|RMAT|ON USE

QUARTERLY OPERATING REPORT
AND

QUARTERLY BANK RECONCIL[ATION

ln accordance with 'l`itle 28, Section 1746, of the United States Code, I declare under penalty of perjury that l have examined the attached Post
Conl'irmation Operating Report, and the Post Confirmation Quarterly Bank Reconciliation, and, to the best of my knowledge, these documents are
true, correct and complete. Dec|aration of the preparer (other than the responsible party), is based on all information of which preparer has any

 

 

 

 

 

knowledgel

RESPONSIBLE PARTY: "

Original Signature of Responsible Party %'/

Printed Name of Responsible Party %Alan Carr

Title Managing Mem l)er, Drivetrainl LLC as Trustee
Date Janua§y 10:l 2012

PREPARER: w

Original Signature of Preparer V mr

Printed Name of Preparer David ML

Title Representative of Drivetraina LLC

Date Januarv 10. gm

 

 

 

(`F\Qp 17-’2'|¢1’27-ng'|'| Dnr‘ '|A'-'\'| l:i|nrl 01 /1 n/'|Q l:mnmrl 01 /1 n/'lQ 1A-R7-9A

Dagn 2 r\f ’2

 

POST CONF|RMAT|ON QUARTERLY OPERATlNG REP|DRT

 

CASE NAME: ADPT DFW HOLD|NGS LLC

 

 

 

CASE NUMBER: 17-31432

 

 

PERIOD COVERED: October l, 2018 -
December 31 2018

l. BEGINNING CASH BALANCE $l 10 6.58
CASH RECEIPTS:
CASH RECEIPTS DURING CURRENT UARTER
A. Cash rece` - transfer from debtor 489 773.42
B. Cash rece` - from interest -

2. TOTAL CASH RECEIPTS

CASH DISBURSEMENTS:
A. PAYMENTS MADE UNDER THE PLAN:
l. Administrative
2. Secured Creditors
3. ' ' Creditors
4. Unsecured Creditors
5. Additional Plan ents
A. OTHER PAYMENTS MADE DURING THE UARTER:
1. General Business $357 842.53
2. Other Disbursements .S. Trustee Fees $lO 070.41

3. TOTAL DISBURSEMENTS $367 912.94

4. CASH BALANCE END OF UARTER $3 63 087.06

 

 

 

 

(`QQQ '|7-’2'|£1’27-ng'|'| Dnr‘ '|Ll'~'x'| l:i|Prl 01 /1 O/'|Q l:nTPrPrl 01/'| O/'lQ 14"")7'74 PFIQP 3 01°3

 

POST CONF|RMAT|ON QUARTERLY OPERAT|NG REP|:)RT

 

CASE NAME: ADPT DFW HOLD|NGS LLC

 

 

 

CASE NUMBER: 17-31432

 

The Reorganized debtor must complete the reconciliation below for each bank account, including all general, payroll and tax accounts,
as well as all savings and investments accounts, money market accounts, certificates of deposits, governmental obligations, etc. Accounts
with restricted funds should be identified by placing an asterisk next to the account number. Attached addition sheets for each bank

 

 

reconcilement if necessary.

PERIOD COVERED: Quarter Ending December 31, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Reconciliations Account #l Account #2 Account #3
A. Bank Wells Fargo Private Bank Wells Fargo Private Bank Wells Fargo Private Bank
B. Account No. X8457 X8465 X2162/X8024
C. Purpose (Type) Operating Disputed Claim Reserve Counsel Expense Fund
l. Balance per statement $3,632,087_()6 $ -0- $ -0-
2. Add: Total Deposits not credited - '

3. Subtract: Outstanding checks - -

4. Other reconcilingi_tems - '

5. Month End Balance Per Books $3,632,087_()6 $ -0- $ -0-
6. Number of Last Check Written N/A N/A N/A
7. Cash: Currency on Hand N/A N/A N/A
8. Total Cash - End of Month $3,632,087_06 $ -0- $ -0-
Bank Reconciliations Account #4 Account #5 Account #6
A. Bank Wells Fargo Private Bank Wells Fargo Private Bank Wells Fargo Pn'vate Bank
B. Account No. X8016 X2196 X2170
C. Purpose (Type) Reserve Account Preference Receipts Additional Compensation
1. Balance per statement $ -0- $ -0- $ ~0-
2. Add: Total Deposits not credited

3. Subtract: Outstanding checks

4. Other recomng items

5. Month End Balance Per Books $ -0- $ -0- $ -0-
6. Number of Last Check Written N/A N/A N/A
7. Cash: Currency on Hand N/A N/A N/A
8. Total Cash - End of Month $ -0- $ -0- $ -0-
Cash in Investment Account

Bank, Account Name, Account No. Date of Purchase Type of Instrument Value
9. N/A

10. N/A

ll. TOTAL CASH INVESTMENTS

12. TOTAL CASH LINE 8 - I'LUS LINE 11 = LINE 12 $

 

 

 

 

